Citation Nr: 0123076	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision by 
the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board, and on January 11, 
1999, the Board issued a decision which denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the Board's January 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which on September 7, 2000 issued a memorandum decision that 
affirmed the Board's January 11, 1999 decision.  However, by 
Order dated December 20, 2000, the Court withdrew its 
September 7, 2000 decision and vacated the Board's January 
11, 1999 decision.


REMAND

The Court's December 20, 2000 Order noted that a remand was 
required due to the recent enactment of the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation sets forth notice and assistance 
provisions for VA to follow with regard to claims.  In view 
of the Court's Order, review of the record to ensure 
compliance with the Veterans Claims Assistance Act of 2000 is 
necessary.  In particular, the Board notes that the appellant 
has essentially indicated that treatment records from the 
office of the veteran's private physician have not been 
associated with the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted and 
asked to specify the names and addresses 
of the health care providers who have 
treatment records of the veteran 
pertinent to the issue on appeal.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate 
records specified by the appellant with 
the claims file.

2.  The RO should give consideration to 
whether a VA physician should review the 
veteran's claims file and offer an 
opinion as to whether it is at least as 
likely or not that the veteran's death 
was related to his military service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the appellant's claim 
can be granted.  The RO should furnish 
the appellant with an appropriate 
supplemental statement of the case and 
afford her an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

After completion of the above, the RO should return the case 
to the Board for review.  The purpose of this remand is to 
comply with the Court's Order and ensure compliance with 
applicable laws and regulations, including the Veterans 
Claims Assistance Act of 2000.  

The appellant is free to submit any additional evidence 
and/or argument in connection with the matters addressed by 
the Board in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




